Per curiam.
After the State Bar instituted this disciplinary action against the Respondent, Felix Moring, and after Moring had gone into default, Moring petitioned the State Bar to accept his voluntary petition for a review panel reprimand. The Review Panel of the State Disciplinary Board rejected his voluntary petition for a review panel reprimand and recommended to this Court that we suspend Moring from the practice of law for one year. Having reviewed the record, we adopt the recommendation of the review panel. We therefore suspend Moring from the practice of law for one year.

One-year suspension.


All the Justices concur.

*752Decided January 24, 1994.
William P. Smith III, General Counsel State Bar, Jeffrey R. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.
Glaze, Fincher & Bray, George E. Glaze, for Moring.